Election/Restrictions
Claims 1-7, 12-15 and 20 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 8-10, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 11/15/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Reasons for Allowance
Claims 1-10, 12-15 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:  It is deemed novel and nonobvious over the prior art of record to provide a flexible, pressure-sensitively adhesive sheetlike structure as claimed in claim 1 and a method for producing a flexible, pressure-sensitively adhesive sheetlike structure as claimed in claim 10.  The closest prior art of record is Hable et al. (US Patent Application No. 2008/0060757) and Gmitter (US Patent No. 3,208,959).  Hable et al. teach a flexible adhesive sheetlike structure for bonding comprising an open cell flexible foam substrate having pores therein and a thermally curable base material disposed on both sides of the open-cell flexible foam substrate comprising a polymer, a reactive component, and an activator.  Hable et al. fail to teach wherein the foam substrate comprises one or more cellular polyurethane elastomers based on thermally compacted flexible ester foam or ether foam and at least one layer of a thermally curable pressure sensitive adhesive disposed on both sides of the open cell flexible foam substrate and being lined with a release liner, wherein the thermally curable pressure sensitive adhesive comprises at least 100 parts of reactive component per 100 parts of the at least one polymer.  Gmitter teaches a structure comprising an open cell flexible foam having pores therein and comprising polyurethane elastomer based on flexible ether foam.  Gmitter fails to teach a flexible, pressure-sensitively adhesive sheetlike structure for structural bonding, comprising at least one layer of thermally curable pressure sensitive adhesive disposed on both sides of the open-cell flexible foam substrate and being lined with a release liner, wherein the thermally curable pressure sensitive adhesive comprises at least one polymer, at least one reactive component, and at least one activator, an wherein the thermally curable pressure sensitive adhesive comprises at .    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        8/10/2021